DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Newly submitted claim 31 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: applicant amended claim 4, to which claim 31 depends thereon, to state “A machine” which, as understood in the specification, is ref. 400 (see para. 1029,1030 and shown in fig. 4 for example). As stated, the machine 400 performs media removal, cleaning, and transplanting of seedlings per para. 1029,1030. However, claim 31 appears to claim a tower orienting apparatus that is separate from the machine because the claim calls for “tower orienting apparatus…prior to entry into the machine”. This appears to be subcombinations, the machine and the tower orienting apparatus, used in a combination (for example, a plant system that has both the machine and the tower orienting apparatus). In addition, the specification has limited discussion of this tower orienting apparatus because only para. 1029,1030 appear to discuss a system of rails that appears to do the function as claimed in claim 31 but the rails are not part of the machine and there is no explanation if the rails per para. 1029,1030 are the same as the multiple tracks 1301 as shown in the elected fig. 13. It is understood from the specification that the tracks 1301 are different from the rails for orienting the tower because the specification did say that these rails are “not shown”. Furthermore, applicant elected figs. 3D,13, which show the tower 300 as cubical or sectional tower and not one long integral tower as in figs. 3A-3C, thus, there is no explanation how .  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 31 has been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pulling hooks for elected figs. 3D,13; grabbing arms for elected figs. 3D,13; a conveyor for elected figs. 3D,13, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5,10-16,32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	For claim 1, applicant has amended the claims to functionally recite the plurality of towers in line 3, i.e. “at least one track for supporting and transporting a plurality of towers…”. However, the claim goes on and further defined the plurality of towers with the limitation of “and wherein said each tower comprises: a front side, a back side, an open first end, and an open second end, the longitudinal axis intersecting the open first end and the open second end; at least one slot or hole formed in the front side; and space between the front side and the back side for growth of at least one plant”.  Similarly, the rest of the claim includes limitation to further define the plurality of towers 
 	For claim 4, similar to the above comments for claim 1, the plurality of towers are not being positively claimed but other lines in the claim further defined the towers. Thus, the scope of the claim is inconsistent because it is unclear if applicant is attempting to claim the plurality of towers positively or merely functionally.
	All other claims depending on one or more of the above rejected claims are also rejected the same. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As stated in the above, claim 1, to which claim 2 depends thereon, does not appear to positively claim the towers. Thus, claim 2, having to further define the tower, does not further limit the parent claim (claim 1) because the towers were not being claimed in the parent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cleaning nozzles for elected figs. 3D,13; the first manipulator being different from the second manipulator for elected figs. 3D,13; pulling hooks for elected figs. 3D,13; grabbing arms for elected figs. 3D,13; a conveyor for elected figs. 3D,13; at least a third manipulator for inserting one or more seedlings for elected figs. 3D,13, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Creechley et al. (US 20180014486 A1) in view of Storey et al. (US 20180153113 A1), Wilton (US 20180295799 A1) and Kantola et al. (US 20140115960 A1).
 	For claim 1, Creechley et al teach a machine (the machine is the whole assembly as shown in figs. 2,3,8) comprising: 
at least one track (102,103,204,203,202) for supporting and transporting a plurality of towers (the whole assembly of towers 104, each tower is a set of three sections 104) into and through the machine, wherein each tower (each or one tower is considered to be a set of three of ref. 104,104,104, see fig. 5A) of the plurality of towers moves in a direction at least partially parallel to a longitudinal axis of said each tower 
wherein said each tower comprising: a front side (fig. 6A, front side is where ref. 106 is pointing at for all three set of ref. 104, see also fig. 5A), a back side (fig. 6A, back side is where ref. 109 is pointing at for all three set of ref. 104, see also fig. 5A), an open first end (fig. 6A, open first end is the opening where ref. 11 is pointing at for all three set of ref. 104 at the topmost one of ref. 104, see also fig. 5A, see examiner’s illustration below), and an open second end (fig. 6A, open second end is the opening opposite the open first end where ref. 12 is pointing at for all three set of ref. 104 at the bottommost one of ref. 104, see also fig. 5A, see examiner’s illustration below); the longitudinal axis intersecting the open first end and the open second end (see examiner’s illustration below); 
at least one slot or hole (106 for all three set of ref. 104) formed in the front side; and space between the front side and the back side for growth of at least one plant; 
a first plurality of manipulators (fig. 4 shows load and unload of the growth medium, thus, it is implied that there is some sort of manipulators to perform this task; also, the publication discusses loading and unloading the growth medium into the towers), for making contact with a plurality of media in at least one tower of the plurality of towers, wherein the plurality of media supports growth of at least one plant. 


    PNG
    media_image1.png
    736
    717
    media_image1.png
    Greyscale

	However, Creechley et al. are silent about the first plurality of manipulators functionality of removing simultaneously the plurality of media from the at least one tower; and one or more cleaning nozzles for cleaning at least opposing interior side surfaces, an interior front surface, and an interior back surface of the at least one tower. 
Storey et al. teach an apparatus for growing plants comprising a first plurality of manipulators (1605,1606,1701,1702, figs. 16A-17B,18) for removing simultaneously the plurality of media from the at least one tower (para. 0051-0053, esp. para. 0052 which stated that the barbs fit between two media strips 1301/1302 and the barbs pierce inside surfaces of the media strips along with the captured paper pots to simultaneously remove or pull the plurality of media through the tower/trough 105). Noting that Storey et al. use plural “s” for the strips and pots. It would have been obvious to one having 
Wilton teaches an apparatus for growing plants comprising removing the media from the tower, cleaning the media and the tower, and inserting the clean media back into the tower (para. 0032,0036). In addition, it would be implied that the media and the tower are cleaned with some sort of a nozzle, even from a faucet.
Kantola et al. teach an apparatus for growing plants comprising nozzles for cleaning the tower and any media in the tower (para. 0045,0046). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a cleaning means as taught by Wilton into the towers of the apparatus of Creechley et al. in order to clean the tower from debris or the like. In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use nozzles as taught by Kantola et al. for cleaning the media material and the tower of Creechley et al. as modified by Wilton, for such nozzles are well-known in the art to be used for cleaning plant medium and towers, and especially the jet nozzles to provide powerful cleaning for the whole tower.
The combination of Creechley et al. as modified by Storey et al., Wilton and Kantola et al. would result in the nozzles being able to perform the function of for cleaning at least opposing interior side surfaces, an interior front surface, and an interior back surface of the at least one tower. 
For claim 2, Creechley et al. as modified by Storey et al., Wilton and Kantola et al. teaches wherein each tower of the plurality of towers has a length from its first end to 
For claim 3, Creechley et al. as modified by Storey et al., Wilton and Kantola et al. teaches wherein the at least one track comprises multiple tracks (fig. 8A of Creechley et al., 103,203 are parallel to each other; also, 102 are parallel to each other) arranged parallel to each other for at least a portion of the multiple tracks.  
Claims 4,5,10-16,32 are rejected under 35 U.S.C. 103 as being unpatentable over Creechley et al. (US 20180014486 A1) in view of Storey et al. (US 20180153113 A1), Wilton (US 20180295799 A1), Kantola et al. (US 20140115960 A1) and Owens (US 20120017507 A1).
 	For claim 4, the limitation has been explained in the above with teachings of Creechley et al. as modified by Storey et al., Wilton, and Kantola et al.  Not explained are: a first manipulator for making contact with first media that supports growth of a first plant and is located in the space of the first tower and removing the first media out of the first tower; and robotic manipulator for inserting second media that supports growth of a second plant through the slot or hole in the front side of the first tower.  As shown in fig. 4 of Creechley et al., growth media are loaded into the plurality of towers at the top area and unload at the bottom area. This would implied that there are some sort of manipulator for making contact with a first media, loaded it in the towers and then unloaded out of the towers. Thus, Creechley et al. as modified by Storey et al., Wilton, and Kantola et al. (emphasis on Creechley) teach a first manipulator for making contact with first media that supports growth of a first plant and is located in the space of the 
	However, Creechley et al. as modified by Storey et al., Wilton, and Kantola et al. are silent about one of the manipulator being that of a robotic manipulator. 
	Owens teaches a machine comprising a robotic manipulator (134,136A-B; para. 0023) for inserting an object through the slot or hole in the front side of a tray (para. 0023).  It would have been obvious to one having ordinary skill in the art at the time the invention was made or filed to have at least one of the manipulator of Creechley et al. as modified by Storey et al., Wilton, and Kantola et al. be a robotic manipulator as taught by Owens in order to provide automation for the system so as to not require human intervention to place the media in the towers. The combination of Creechley et al. as modified by Storey et al., Wilton, Kantola et al. and Owens would result in performing the intended function of “for inserting second media that supports growth of a second plant through the slot or hole in the front side of the first tower”. 
	For claim 5, Creechley et al. as modified by Storey et al., Wilton, Kantola et al. and Owens teach wherein at least one of (a) the cleaning nozzles (Wilton teaches removing the media and washing it in another location from the machine; also, Kantola et al. teach a separate station for washing and cleaning in para. 0046), (b) the first manipulator, or (c) the robotic manipulator is physically decoupled from other parts of the machine.  
 teach wherein the track comprises a first rail and a second rail (see fig. 8A of Creechley).  
 	For claim 11, Creechley et al. as modified by Storey et al., Wilton, Kantola et al. and Owens teach wherein the first manipulator is a same physical structure that is used for the robotic manipulator (both the first and robotic manipulators would have barbs or fingers). 
	For claim 12, Creechley et al. as modified by Storey et al., Wilton, Kantola et al. and Owens teach wherein the first manipulator comprises a pulling hook (figs. 16A-17B, para. 0052, barbed ends 1605,1606,1701,1702 of Storey).  
	For claim 13, Creechley et al. as modified by Storey et al., Wilton, Kantola et al. and Owens teach wherein at least one of the first manipulator and the robotic manipulator comprises grabbing arms with one or more degrees of freedom (figs. 16A-17B, para. 0052, of Storey, barded ends can be considered grabbing arms; also, refs. 1603,1601 can be grabbing arms).  
	For claim 14, Creechley et al. as modified by Storey et al., Wilton, Kantola et al. and Owens teach in para. 0046 that a combination of different washing and cleaning tools can be used (emphasis on Kantola et al.). Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the one or more cleaning nozzles comprises a first set of cleaning nozzles for cleaning the first media and a different second set of cleaning nozzles for cleaning the first tower in the machine of Creechley et al. as modified by Storey et al., Wilton, Kantola et al. and Owens, in order to provide faster service by cleaning each parts separately and at the 
 	For claim 15, Creechley et al. as modified by Storey et al., Wilton, Kantola et al. and Owens teach wherein each of the one or more cleaning nozzles are configured to sanitize (para. 0046 of Kantola; since applicant did not further define “sanitize”, sanitize can be brushing, water jetting, air blowing or suction because these actions sanizitize a surface or the trough; also, the limitation is merely functional recitation to which the nozzles of Kantola can be functionally adjusted to perform the intended function, for example, sanitize fluid can be ejected out from the nozzles to clean the trough).  
 	For claim 16, Creechley et al. as modified by Storey et al., Wilton, Kantola et al. and Owens teach a conveyor (fig. 8A of Creechley et al.; also, para. 0043 conveyance system 200 and throughout the publication) for moving one or more seedlings into a transplanting area (functional recitation to which the conveyor of Creechley et al. can perform the intended function).  
 	For claim 32, the limitation has been explained in the above, thus, please see above claim 1. 
Response to Arguments
Applicant's arguments filed 3/1/2021 have been fully considered but they are not persuasive.
Applicant argued that 37 CFR 1.83(a)-(c) indicate that drawing(s) "in a nonprovisonal application must show every feature of the invention specified in the claims." As such, features in the claims must be shown in the drawing(s) of an entire application. There is no requirement in the patent statutes nor rules requiring a figure or figures of an elected species to include every feature in the claims. Therefore, the objection based on only FIG. 3D and FIG. 13 lacks a proper basis in the relevant patent Regulations.

	The examiner respectfully disagrees because, as stated, “must show every feature of the invention specified in the claims”, thus, the pulling hooks, grabbing arms, and the conveyor for elected figs. 3D,13 must be shown because all these limitation are being claimed. In addition, applicant elected figs. 3D,13 which show the tower as being cube-like tower or sectional tower, thus, figs. 12A-12I system do not show how these cube-like towers or sectional towers are to be held on rails 1201 because these rails are strictly designed for the longer or elongated towers as shown in the non-elected figures such as figs. 3A-3C.  For fig. 3D, applicant cannot use the same railing system 1201 as shown in fig. 12A because the cube-like towers or sectional towers will fall out because they are not one integral long or elongated towers that can be supported on the rails 1201 as shown in fig. 12A. Thus, it is important to show how the towers of fig. 3D are supported through the machine because these towers are not one long or elongated towers because they come in section or small cubes. In addition, while figs. 12A-12I show the pulling hook, the grabbing arms, the conveyor, these are for the non-elected figures. It is unclear how the pulling hook can pull out a long strip of media as intended in fig. 12A-12I while the elected fig. 3D is in cubical or sectional smaller towers with small media? Even looking at fig. 13 to see where the pulling hook would be inserted to pull out the media and it is not clear how this could be achieved because fig. 12C shows clearly how the puller pulls out the longer or elongated towers but not for the small sectional or cubical towers as elected in fig. 3D. Applicant stated that the grabbing arms can be found in figs. 12A-12I, however, there is none shown. Also, the conveyor system as shown is for the longer or elongated towers and not for the sectional or cubical tower as elected in fig. 3D. Thus, the examiner believes that a drawing is necessary for an 
Applicant argued that interpretations, Creechley does not disclose the limitations in Applicant's claim 1 relating to the longitudinal axis and motion of the towers.

	Based on the added limitation, the examiner has now considered the three set of ref. 104 shown in fig. 5A of Creechley as one tower, and thus, the longitudinal axis is as indicated in the examiner’s illustration above. Thus, Creechley does teach the amended limitation. In addition, the plurality of towers are only functionally recited and not positively claimed, thus, applicant’s argument is technically irrelevant and mooted because it pertains to subject matter that is not being positively claimed. 
Applicant argued that 0054]). Storey nowhere describes a ''plurality of manipulators" for "removing simultaneously the plurality of media from the at least one tower," as required in Applicant's claim 1. As summarized above, Storey describes pulling media strips into a single trough with a single tool (1600, FIG. 16A, 16B or 1700, FIG. 17 A, 17B) that may be drawn by a winch 1803 (iii! [0051]-[0054]). The Office asserts (p. 16) that the same tool could be used for "removing the media out of the tower," however this assertion is nowhere supported by Storey. Storey nowhere mentions how the media strips and plant matter are removed from the tower. If the Office is taking official notice, Applicant requires further evidence showing that the same tool could be used to remove the media strips, plants, and root systems from the troughs. 

  	Storey stated in para. 0051-0053, esp. para. 0052, that the barbs fit between two media strips 1301/1302 and the barbs pierce inside surfaces of the media strips along with the captured paper pots to simultaneously remove or pull the plurality of media through the tower/trough 105. Each strip and each pot contains its own media and the barbs pull two of strips and pots, thus, meeting the simultaneously remove or pull the plurality of media. In addition, the “removing” is merely functional recitation to which the structure of the barbs in Storey can and does performed the intended function. 
Applicant argued that Although Storey describes a single tool for pulling media strips into a trough, Storey, Wilton, nor Kantola further fail to disclose or suggest a plurality of manipulators for "removing simultaneously the plurality of media from the at least one tower," as required in Applicant's claim 1. Storey describes one manipulator for pulling material into the trough.

	The examiner respectfully disagrees because the tool has a plurality of manipulators (i.e. 1605,1606,1701,1702) and these manipulators do remove simultaneously at least two strips and pots containing media as stated in the above. Each barb is a manipulator. 
Applicant argued that Wilton (ii [0032]) and Kantola (ii [0045]) describe dumping material from their respective mesh envelope 100 and horizontal trough 1. Accordingly, Creechly, Storey, Wilton, and Kantola lack at least a "first plurality of manipulators for making contact with a plurality of media in at least one tower of the plurality of towers and removing simultaneously the plurality of media from the at least one tower."

Wilton was relied on for a known concept of cleaning a tower for growing plant and Kantola was relied on for a cleaning tool to clean a trough for growing plant. Thus, it would be obvious to implement Wilton’s and Kantola’s teachings in the system of Creechly in order to clean the towers. Wilton and Kantola were not relied on for "first plurality of manipulators for making contact with a plurality of media in at least one tower of the plurality of towers and removing simultaneously the plurality of media from the at least one tower". In addition, the plurality of towers are only functionally recited and not positively claimed, thus, applicant’s argument in regard to the towers and their related 
Applicant argued that The Office asserts that Wilton's cleaning implies "some sort of a nozzle, even from a faucet," but this is unsupported by Wilton.
For example, washing a mesh tube in a tub with agitation does not require a nozzle. Kantola describes cleaning a trough with a water jets. However, Kantola nowhere describes one or more nozzles to clean "at least opposing interior side surfaces, an interior front surface, and an interior back surface of the at least one tower," as required in Applicant's claim 1 and combined with the other features of claim 1.

	As stated in the rejection and comments above, Wilton was relied on for a known concept of clean out a tower for growing plants. While the mesh tube can be clean in the tub as assumed by applicant, the examiner can also assume like applicant that one can take a hose or take the mesh tube to a faucet and clean the tube just as well. In any event, Kantola was relied on to demonstrate that it is known to use nozzles such as water jets to clean out a tower or trough. Thus, one can use the nozzles as taught in Kantola to clean the tower (concept of Wilton) in the system of Creechley. In addition, the limitation of “for cleaning at least opposing interior side surfaces, an interior front surface, and an interior back surface of the at least one tower," is merely functional recitation to which the water jets of Kantola can and does perform the intended function. furthermore, the plurality of towers are only functionally recited and not positively claimed, thus, applicant’s argument in regard to the towers and their related parts is technically irrelevant and mooted because it pertains to subject matter that is not being positively claimed.
Applicant argued that notably, the Office provides no explanation about how Storey's tool could be used in Creechly.

	One of ordinary skill in the art would know how to use Storey’s tool in Creechley because Storey clearly described how to use the tool. From Storey’s teaching, one would use the tool (manually or automatically) by sliding the tool through the trough or tower until the barbs hook the ends of the strips and pots (para. 0051-0053 of Storey). This would be performed the same way in the tower of Creechley. In addition, the claimed limitation does not require or claimed a use of the tool. The claim only calls for having the tool, thus, it is not require to have an explanation on how one use a tool when the scope of the claim does not claim as such.
Applicant argued that Creechley describes placing growth medium that wraps a "wicking medium" in a plant growth module 104 (FIG. 7D, [0194]).  For such a "plant growth module 104" of Creechley (reproduced above), it would not have been obvious to use the pulling tool 1600 or 1700 and winch 1803 described by Storey (reproduced below) to insert or remove growth medium from the plant growth module 104. Storey's tool for installing growth medium does not even appear to be workable with the plant growth module 104 of Creechley. For example, it is highly unlikely that the tool 1600 or 1700 could be inserted and removed without damaging Creechley's wicking medium nor removed without removing the growth medium and wicking medium. 

Fig. 7D is not relied on by the examiner for Creechley, thus, applicant’s argument in regard to the wicking medium and all are mooted. 
Applicant argued that For example, Creechley and Storey fail to disclose or suggest at least a manipulator for "removing the first media out of the first tower," as set forth in Applicant's claim 4.

	The argument has been addressed in the above, thus, please see above. In addition, this limitation is merely functional recitation to which clearly the manipulator of Storey can and does perform the intended function. In addition, the plurality of towers are only functionally recited and not positively claimed, thus, applicant’s argument in regard to the towers and their related parts is technically irrelevant and mooted because it pertains to subject matter that is not being positively claimed.
Applicant argued that Further, Creechley, Storey, Wilton, and Kantola fail to disclose or suggest "a robotic manipulator for inserting second media that supports growth of a second plant through the slot or hole in the front side of the first tower," as required in Applicant's claim 4. 

	Robotic or automation is very well-known in the art as demonstrated by Owens (please see above rejection). Thus, this concept is nothing new. One of ordinary skill in the art would have at least one of the manipulator of Creechley as modified by Storey be a robotic one as taught by Owens in order to eliminate human intervention and make the system automated. In addition, Owens robotic manipulator can perform the intended function of “for inserting second media that supports growth of a second plant through the slot or hole in the front side of the first tower” because Owens stated in para. 0023 that his robotic manipulator can fetch the object and place the object in one or more slots in a tray. Thus, certainly when combined with Creechley as modified by Storey, Wilton, and Kantola, the robotic manipulator of Owens can insert the media in the slot of the tower. Furthermore, the plurality of towers are only functionally recited and not positively claimed, thus, applicant’s argument in regard to the towers and their related parts is technically irrelevant and mooted because it pertains to subject matter that is not being positively claimed.
Applicant argued that Support for claim 31 can be found at least at FIG. 4A and its related discussion at paragraphs [1029]-[1030]. Support for claim 31 can be found at least at FIGs. 10A and 10B and at paragraph [1046].

	As stated in the above, the examiner does not believe that fig. 4A and para. 1029,1030, show and explain the elected figs. 3D,13. What is shown is the tower for figs. 3A-3C being flipped or oriented from vertical to horizontal. However, in the elected figs. 3D,13, the tower is not one elongated tower so as to be flipped as shown in fig. 4A, the elected tower is cubical or shorter sectioned tower, thus, para. 1029,1030 do not 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Son T Nguyen/Primary Examiner, Art Unit 3643